DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 11th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 15, and 20 were amended, and claim 23 was added. Claims 1-23 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to amended features of claims 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication No. 2016/0351607) in view of Li (U.S. Patent No. 7,564,130).
Regarding to claim 1, Liu teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface defining a transfer area, the transfer area having a central portion and a peripheral portion (Fig. 7, chip package 220 is transferred into a surface area of circuit board 210 and is bonded to circuit board 210, the transfer area is the area of board 210 under chip package 220);
a first conductive bump, disposed on the central portion of the each transfer area, having a first volume (Fig. 7, element 230b); and
a second conductive bump, disposed on the peripheral portion of the each transfer area, having a second volume (Fig. 7, element 230);
wherein the first volume is different from the second volume (Fig. 7).
In Fig. 7 Liu illustrates a transfer area on the body. Liu does not clearly disclose the body having a plurality of transfer areas. 
Li teaches a body having a body having a first surface defining a plurality of transfer areas, the each transfer area having a central portion and a peripheral portion (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Li to define a plurality of transfer areas on the body surface in order to increase productivity, thus to reduce manufacturing cost.
Regarding to claim 2, Liu teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and when the first volume is smaller than the second volume, the first thickness is smaller than the second thickness (Fig. 7).
Regarding to claim 3, Liu teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area and the second contact area are the same (Fig. 7, the contact areas are the points with the balls touch the surface, the contact areas are same).
Regarding to claim 4, Liu teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and when the first volume is smaller than the second volume, the first contact area is smaller than the second contact area (Fig. 7, the first bump is smaller than the second bump, the bigger bump results in a larger contact area).
Regarding to claim 15, Liu teaches a substrate, configured to receive a micro element on a carrier board, comprising:
a body having a first surface, defining a transfer area and having a plurality of first conductive bumps and a plurality of second conductive bumps (Fig. 7, chip package 220 is transferred into a surface area of circuit board 210 and is bonded to circuit board 210, the transfer area is the area of board 210 under chip package 220 and having a plurality of first conductive bumps and a plurality of second conductive bumps);
the plurality of first conductive bumps, disposed within the each transfer area, having a first cross sectional shape (Fig. 7, elements 230a/b); and
the plurality of second conductive bumps, disposed within the each transfer area, having a second cross sectional shape (Fig. 7, elements 230
wherein a center point is defined within the each transfer area (Fig. 7);
wherein at least one the first conductive bump and at least one the second conductive bump are disposed in the same transfer area, and the second conductive bump is away from the center point (Fig. 7, first conductive bump 230a and second conductive bump 230 are disposed in the same transfer area, the second conductive bump 230 is away from the center point);
wherein the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Fig. 7, the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump 230a and the center point is smaller than the distance between the second conductive bump 230 and the center point).
In Fig. 7 Liu illustrates a transfer area under a micro element on the body. Liu does not clearly disclose the body having a plurality of transfer areas. 
Li teaches a body having a body having a first surface defining a plurality of transfer areas, the each transfer area having a central portion and a peripheral portion (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Li to define a plurality of transfer areas on the body surface in order to increase productivity, thus to reduce manufacturing cost.
Regarding to claim 20, Liu teaches a display device, comprising: a substrate, comprising:
a body having a first surface, defining a transfer area (Fig. 7, chip package 220 is transferred into a surface area of a body, which is circuit board 210, and is bonded to circuit board 210, the transfer area is the area of board 210 under chip package 220
a first conductive bump, disposed within the transfer area, having a first volume and a first cross sectional shape (Fig. 7, element 230a); and
a second conductive bump, disposed within the transfer area, having a second volume and a second cross sectional shape (Fig. 7, element 230); and
a micro element respectively disposed on the first conductive bump and the second conductive bump (Fig. 7, element 220);
wherein a center point is defined within the transfer area, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Fig. 7, a center point, which is center of bump 230b, is defined within the transfer area, and the distance between the first conductive bump 230a and the center point is smaller than the distance between the second conductive bump 230 and the center point);
wherein the first volume is different from the second volume, or the first cross-sectional shape is different from the second cross-sectional shape (Fig. 7, the first volume is different from the second volume).
In Fig. 7 Liu illustrates a micro element on the body. Liu does not clearly disclose a plurality of micro elements, the plurality of micro elements never overlap in normal direction of the substrate. 
Li teaches disclose a plurality of micro elements, the plurality of micro elements never overlap in normal direction of the substrate (Fig. 1A, Fig. 3C, column 3, lines 45-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Li to define a plurality of micro elements, the plurality 
Regarding to claim 21, Liu teaches the area of the first conductive bumps bonds the micro element and the area of the second conductive bumps bonds the micro element are the same (Fig. 7, the contact areas are the points with the balls touch the surface, the contact areas are same).
Regarding to claim 22, Liu teaches the first conductive bump and the corresponding micro element has a first height from the substrate, the second conductive bump and the corresponding micro element has a second height from the substrate, and the first height is different from the second height (Fig. 7, bumps 230a and 230 have different heights).
Regarding to claim 23, Liu as modified results in the first surface further defines a plurality of transfer areas, and the center point is defined within the each transfer area (Li, Fig. 1A).
Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2012/0313262) in view of Li (U.S. Patent No. 7,564,130).
Regarding to claim 1, Suzuki teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface defining a transfer area, the transfer area having a central portion and a peripheral portion (Fig. 6, chip package 23 is transferred into a surface area of circuit board 1 and is bonded to circuit board 1, the transfer area is the area of board 1 under chip package 23
a first conductive bump, disposed on the central portion of the each transfer area, having a first volume (Fig. 6, the inner bump); and
a second conductive bump, disposed on the peripheral portion of the each transfer area, having a second volume (Fig. 6, the outer bump);
wherein the first volume is different from the second volume (Fig. 6).
In Fig. 6 Suzuki illustrates a transfer area on the body. Liu does not clearly disclose the body having a plurality of transfer areas. 
Suzuki teaches a body having a body having a first surface defining a plurality of transfer areas, the each transfer area having a central portion and a peripheral portion (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Li to define a plurality of transfer areas on the body surface in order to increase productivity, thus to reduce manufacturing cost.
Regarding to claim 3, Suzuki teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area and the second contact area are the same (Fig. 6).
Regarding to claim 8, Suzuki teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and when the first volume is larger than the second volume, and the first thickness is larger than the second thickness (Fig. 6).
Regarding to claim 9, Suzuki teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area and the second contact area are the same (Fig. 6).
Claims 1, 5, and 15-17 areLasfargues et al. (U.S. Patent No. 8,524,514) in view of Li (U.S. Patent No. 7,564,130).
Regarding to claim 1, Lasfargues teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface defining a transfer area, the transfer area having a central portion and a peripheral portion (Fig. 6, chip package 22 is transferred into a surface area of circuit board 10 and is bonded to circuit board 10, the transfer area is the area of board 10 under chip package 22);
a first conductive bump, disposed on the central portion of the each transfer area, having a first volume (Fig. 6, the center bump); and
a second conductive bump, disposed on the peripheral portion of the each transfer area, having a second volume (Fig. 6, the edge bump);
wherein the first volume is different from the second volume (Fig. 6).
In Fig. 6 Lasfargues illustrates a transfer area on the body. Liu does not clearly disclose the body having a plurality of transfer areas. 
Lasfargues teaches a body having a body having a first surface defining a plurality of transfer areas, the each transfer area having a central portion and a peripheral portion (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lasfargues in view of Li to define a plurality of transfer areas on the body surface in order to increase productivity, thus to reduce manufacturing cost.
Regarding to claim 5, Lasfargues teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and the first thickness and the second thickness are the same (Fig. 6).
Regarding to claim 15, Lasfargues teaches a substrate, configured to receive a micro element on a carrier board, comprising:
a body having a first surface, defining a transfer area and having a plurality of first conductive bumps and a plurality of second conductive bumps (Figs. 5-6, chip 22 is transferred into a surface area of circuit board 10 and is bonded to board 10, the transfer area is the area of board 10 under chip package 22 and having a plurality of first conductive bumps and a plurality of second conductive bumps);
the plurality of first conductive bumps, disposed within the each transfer area, having a first cross sectional shape (Figs. 5-6, the second and the fourth bumps from left); and
the plurality of second conductive bumps, disposed within the each transfer area, having a second cross sectional shape (Figs. 5-6, the first and the fifth bumps from left);
wherein a center point is defined within the each transfer area (Figs. 5-6);
wherein at least one the first conductive bump and at least one the second conductive bump are disposed in the same transfer area, and the second conductive bump is away from the center point (Figs. 5-6, first conductive bump  and second conductive bump are disposed in the same transfer area, the second conductive bump is away from the center point);
wherein the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Figs. 5-6, the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point).
In Figs. 5-6 Lasfargues illustrates a transfer area under a micro element on the body. Lasfargues does not clearly disclose the body having a plurality of transfer areas. 

Regarding to claim 16, Lasfargues teaches the first conductive bump has a first volume, the second conductive bump has a second volume, and the first volume and the second volume are the same (Fig. 5).
Regarding to claim 17, Lasfargues teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, the first thickness is smaller than the second thickness, the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area is larger than the second contact area (Fig. 6, the contact areas are the areas in contact with pads 26).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2012/0313262) and Li (U.S. Patent No. 7,564,130), as applied to claim 1 above, in view of Lofgreen et al. (U.S. Patent Application Publication No. 2020/0146183).
Regarding to claim 14, Suzuki is silent as to the Young's Modulus of the bumps. Lofgreen generally disclose Young's Modulus of material is dependent from the thickness (Fig. 5, [0037], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Lofgreen to configure Young's Modulus of material according to the thickness, the first conductive bump has a first Young's modulus and the second conductive bump has a second Young's modulus, in In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2012/0313262) and Li (U.S. Patent No. 7,564,130), as applied to claim 15 above, in view of Lofgreen et al. (U.S. Patent Application Publication No. 2020/0146183).
Regarding to claim 19, Suzuki is silent as to the Young's Modulus of the bumps. Lofgreen generally disclose Young's Modulus of material is dependent from the thickness (Fig. 5, [0037], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Lofgreen to configure Young's Modulus of material according to the thickness, the first conductive bump has a first Young's modulus and the second conductive bump has a second Young's modulus, in order to increase flexibility, thus to prevent cracking. Suzuki as modified does not disclose the first Young's modulus is larger than the second Young's modulus, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first Young's modulus to be larger than the second Young's modulus in order to allow greater extension at the peripheral portion, since it has been held that where the In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 6-7, 10-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “another first conductive bump, the two adjacent first conductive bumps are separated by a first distance, and the adjacent first conductive bump and the adjacent second conductive bump are separated by a second distance, when the first volume is smaller than the second volume, the first distance is larger than the second distance” in combination with the limitations recited in claim 1.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and when the first volume is larger than the second volume, the first contact area is larger than the second contact area” in combination with the limitations recited in claim 1.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “another first conductive bump, the two adjacent first conductive bumps are separated by a first distance, and the adjacent first conductive bump and the adjacent second conductive bump are separated by a second distance, when the first volume is larger than the 
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “the first conductive bump has a first thickness, the second conductive bump has a second thickness, the first thickness is larger than the second thickness, the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area is smaller than the second contact area” in combination with the limitations recited in claims 15-16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828